Exhibit 10.1

TPC GROUP INC.

EXECUTIVE SEVERANCE PLAN

1. Purpose. The purpose of the TPC Group Inc. Executive Severance Plan (the
“Plan”) is to provide reasonable severance protection to certain executive
officers and other key employees of the Company and its Affiliates who are
expected to make substantial contributions to the success of the Company and
thereby provide for stability and continuity of management.

2. Term. The Plan shall commence upon the Effective Date (as defined below) and
shall continue until terminated in accordance with Section 19.

3. Definitions. For purposes of the Plan, the following terms have the meanings
set forth below:

“Accrued Obligations” has the meaning for that term in Section 5(a).

“Affiliate” means any company or other entity controlled by, controlling or
under common control with the Company.

“Base Monthly Salary” means one-twelfth of the Participant’s annual rate of base
salary in effect as of the Termination Date, disregarding any reduction that
would constitute Good Reason.

“Board” means the Board of Directors of the Company

“Cause” means the Participant’s:

(a) conviction of, or guilty or nolo contendere plea by the Participant to, a
felony or a misdemeanor involving moral turpitude;

(b) willful misconduct in the performance of duties;

(c) failure to observe written Company policies that is dishonest or
demonstrably injurious to the Company (monetarily or otherwise);

(d) willful failure to comply with lawful and ethical directions and
instructions of the Board, which, if curable, has not been cured within five
(5) business days after written notice from the Board; and

(e) willful failure to perform duties with the Company which results in a
material adverse financial effect on the Company, unless such failure is a
result of the Participant’s mental or physical incapacity, provided that such
failure, if curable, has not been cured within five (5) business days after
written notice from the Board.

For purposes of this definition, no act or failure to act on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant without the reasonable, good faith belief that the
Participant’s act or omission was in accordance with, or not contrary to, the
duties and responsibilities of Participant’s position. Any act, or failure to
act, based upon express authority given by the Company with respect to such act
or omission or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Participant in
the best interests of the Company. The termination of a Participant’s
employment, whether or not during the Protection Period, shall not be deemed to
be for Cause unless and until there shall have been delivered to the Participant
a copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the entire membership of the Board (not including the Participant)
at a meeting of the Board called and held for such purpose (after reasonable
notice is provided to the Participant and the Participant is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion



--------------------------------------------------------------------------------

of the Board, the Participant is guilty of the conduct described in this
definition, and specifying the particulars thereof in detail.

“Change of Control” means:

(a) Any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and is used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) or group of persons acting together
(within the meaning of Section 13(d)(3) of the Exchange Act) becomes the direct
or indirect beneficial owner of 50% or more of the Company’s voting stock;

(b) During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director (provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director);

(c) The consummation of the merger, consolidation, or other reorganization of
the Company with or into one or more entities, as a result of which outstanding
securities with less than 50% of the voting power of the surviving or resulting
entity (or, if applicable, the ultimate parent company that owns directly or
indirectly all of the voting securities of the surviving or resulting entity)
are owned by stockholders of the Company immediately prior to such merger,
consolidation or reorganization in substantially the same proportion as their
ownership of the voting power of the Company’s outstanding securities
immediately prior to such transaction; or

(d) The sale of the Company’s assets having a total gross fair market value of
at least 50% of all of the Company’s assets immediately before such sale.

“Change of Control Severance Multiple” means the applicable number of months for
the Participant on Exhibit A.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board.

“Company” means TPC Group Inc. and any successor to its business or assets, by
operation of law or otherwise.

“Disability” means the absence of the Participant from the Participant’s duties
with the Company on a full-time basis for a period of time which would entitle
the Participant to receive benefits under the long-term disability policy in
effect at the time of such illness or other physical or mental incapacity.

“Effective Date” means July 1, 2010.

“Employee” means an employee of the Company or an Affiliate.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

- 2 -



--------------------------------------------------------------------------------

“Good Reason” means

(a) A material adverse change in the scope of the Participant’s responsibilities
or authority, excluding any such change after a Change of Control that is solely
as a result of the Company’s common stock no longer being publicly traded on a
national securities exchange;

(b) The reduction in the Participant’s annual base salary or target bonus
percentage, other than an across-the-board reduction generally applicable to the
executive officers of the Company, its Affiliates and the Company’s successor
(including the successor’s ultimate parent company);

(c) The reduction in the aggregate in the Participant’s eligibility for
participation in the Company’s benefit plans, other than an across-the-board
reduction generally applicable to the executive officers of the Company, its
Affiliates and the Company’s successor (including the successor’s ultimate
parent company);

(d) The relocation of the Company’s executive offices by more than 50 miles from
its then current location; or

(e) The failure of any successor to the Company in a Change of Control to
expressly assume the Plan in writing within ten (10) days after the occurrence
of a Change of Control.

In order to terminate employment for Good Reason, a Participant must, within 120
days of learning of circumstances constituting Good Reason, notify the Company
in writing of the existence of such circumstances, and the Company shall then
have 30 days to remedy the circumstances. If the circumstances have not been
fully remedied by the Company, the Participant shall have 60 days following the
end of such 30-day period to exercise the right to terminate for Good Reason.
The Participant shall be conclusively deemed to have learned of such
circumstances on the date of any written notice to the Participant concerning
such circumstances. If the Participant does not timely do so, the right to
terminate for Good Reason shall lapse and be deemed waived, and the Participant
shall not thereafter have the right to terminate for Good Reason unless further
circumstances occur which themselves give rise to a right to terminate for Good
Reason.

“Participant” means an Employee who is designated as a Participant under
Section 4(a) hereof, until such time as the Employee’s participation ceases in
accordance with Section 4(b) hereof.

“Protection Period” means the 12-month period beginning on the date of the
Change of Control. Notwithstanding anything in the Plan to the contrary, if
(i) a Participant’s employment is terminated prior to a Change of Control for
reasons that would have constituted a Qualifying Termination if they had
occurred following a Change of Control, (ii) the Participant reasonably
demonstrates that such termination (or Good Reason event) was at the request of
a third party who had indicated an intention or taken steps reasonably
calculated to effect a Change of Control and (iii) a Change of Control involving
such third party (or a party competing with such third party to effectuate a
Change of Control) does occur, then for purposes of the Plan the date
immediately prior to the date of such termination of employment or event
constituting Good Reason shall be treated as a Change of Control. For purposes
of determining the timing and amount of payments and benefits to Participant
under Section 5(c), the date of the actual Change of Control shall be treated as
the Participant’s Termination Date.

“Qualifying Termination” means a termination of the Participant’s employment by
the Company without Cause or by the Participant with Good Reason.

“Release” means the waiver and release of claims required of the Participant
prior to receipt of certain payments under this Plan as described in Section 7
hereof.

 

- 3 -



--------------------------------------------------------------------------------

“Separation from Service” means a Participant’s separation from service from the
Company and its Affiliates within the meaning of Section 409A of the Code.

“Severance Multiple” means the applicable number of months for the Participant
on Exhibit A.

“Termination Date” means the date on which a Participant has a Separation from
Service.

“Tier 1 Participant” means each of the Participants designated as such by the
Compensation Committee of the Board.

“Tier 2 Participant” means each of the Participants designated as such by the
Compensation Committee of the Board.

4. Participation.

(a) Designation of Participants. The Participants in the Plan are the executive
officers and other key employees of the Company and its Affiliates who (i) are
not parties to individual employment agreements that provide for severance
benefits, and (ii) are designated as Participants by the Compensation Committee
of the Board and receive written notice from the Company of their status as a
Participant, which is not revoked under Section 19.

(b) Cessation of Participation. A Participant shall cease to be a Participant
and shall have no rights hereunder, without further action, when the Participant
ceases to be an Employee (unless such Participant is then entitled to severance
payments and benefits as provided in Section 5). A Participant entitled to
severance payments and benefit under Section 5 shall remain a Participant in
this Plan until the full amount of the severance payments and benefits under the
Plan have been fully paid and provided to the Participant.

(c) No Employment Rights. Nothing in the Plan will reduce or eliminate the right
of the Company and its Affiliates to terminate a Participant’s employment at any
time for any reason.

5. Payments and Benefits on Termination of Employment.

(a) For Cause, Death or Disability or Termination without Good Reason. If (x) a
Participant terminates employment with the Company and its Affiliates without
Good Reason, (y) the Company and its Affiliates terminates a Participant’s
employment for Cause or by reason of the Participant’s Disability, or (z) a
Participant’s employment is terminated by reason of the Participant’s death,
then the Participant will not be entitled to any compensation or benefits under
the Plan other than the sum of:

(i) the portion of the Participant’s base salary earned through the Termination
Date, to the extent not theretofore paid;

(ii) except in the event of a termination of a Participant’s employment for
Cause or by a Participant for any reason, the amount of any annual incentive
compensation under the annual incentive plan applicable to the Participant that
has been earned by the Participant for a completed fiscal year preceding the
Termination Date, but has not yet been paid to the Participant; and

(iii) any accrued paid vacation, sick leave and other paid time-off to the
extent not theretofore paid (the sum of the amounts described in clauses (i),
(ii) and (iii) are hereinafter referred to as the “Accrued Obligations”).

 

- 4 -



--------------------------------------------------------------------------------

The Accrued Obligations will be paid to the Participant in a lump sum within 20
calendar days after the Participant’s Termination Date.

(b) Qualifying Termination Other Than During Protection Period. In the event of
a Participant’s Qualifying Termination other than during the Protection Period,
the Participant will be entitled to receive the payments and benefits provided
below:

(i) Accrued Obligations. The Accrued Obligations, payable in a lump sum within
20 calendar days after the Participant’s Termination Date,

(ii) Severance Payments. Subject to Sections 7 and 8, severance payments equal
to the Participant’s Base Monthly Salary for the number of months equal to the
Participant’s Severance Multiple, with the first payment commencing within 20
calendar days after the Release described in Section 7 becomes effective and
irrevocable in accordance with its terms, but no later than 70 days after the
Participant’s Termination Date.

(iii) Health Care Coverage. At the Company’s option, the Participant and the
Participant’s eligible dependents shall be entitled either (A) to receive a lump
sum amount equal to the current cost of continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) under the Company’s
medical and dental plans in which the Participant participated prior to the
Participant’s Termination Date for the number of months equal to the
Participant’s Severance Multiple, payable within 20 calendar days after the
Release described in Section 7 becomes effective and irrevocable in accordance
with its terms, but no later than 70 days after the Participant’s Termination
Date, or (B) to continue to participate in the Company’s medical and dental
plans in which the Participant participated immediately prior to the
Participant’s Termination Date, in each case for the number of months equal to
the Participant’s Severance Multiple, commencing with the first calendar month
following the Termination Date (the “Benefit Continuation Period”); provided,
however, that if the Company elects option (B) above, the Benefit Continuation
Period shall cease when the Participant becomes eligible for any such coverage
under a plan maintained by another employer. The Participant’s continued
participation in the Company’s medical and dental plans shall be on terms not
less favorable than those in effect for active employees of the Company, subject
to the Participant making the monthly premium payment of the amount required for
such coverage during the Benefit Continuation Period by active employees of the
Company. The Benefit Continuation Period shall run concurrently with (and shall
count against) the Company’s obligation to provide continuation coverage
pursuant to COBRA.

(c) Qualifying Termination During Protection Period. In the event of a
Participant’s Qualifying Termination during the Protection Period, the
Participant will be entitled to receive the payments and benefits provided
below:

(i) Accrued Obligations. The Accrued Obligations, payable in a lump sum within
20 calendar days after the Participant’s Termination Date,

(ii) Change of Control Severance Payment. Subject to Sections 6, 7 and 8, a lump
sum severance payment in an amount equal to the Participant’s Base Monthly
Salary multiplied by the Participant’s Change of Control Severance Multiple,
payable within 20 calendar days after the Release described in Section 7 becomes
effective and irrevocable in accordance with its terms, but no later than 70
days after the Participant’s Termination Date. Such payment shall be reduced, if
applicable, by any severance payments made to the Participant under
Section 5(b)(ii) prior to the Change of Control.

(iii) Change of Control Health Care Coverage. At the Company’s option, the
Participant and the Participant’s eligible dependents shall be entitled either
(A) to receive a lump sum amount equal to the current cost of continuation
coverage pursuant to COBRA under the Company’s medical and dental plans in which
the Participant participated prior to the Participant’s

 

- 5 -



--------------------------------------------------------------------------------

Termination Date for the number of months equal to the Participant’s Change of
Control Severance Multiple, payable within 20 calendar days after the Release
described in Section 7 becomes effective and irrevocable in accordance with its
terms, but no later than 70 days after the Participant’s Termination Date, or
(B) to continue to participate in the Company’s medical and dental plans in
which the Participant participated immediately prior to the Participant’s
Termination Date, in each case for the number of months equal to the
Participant’s Change of Control Severance Multiple, commencing with the first
calendar month following the Termination Date (the “Change of Control Benefit
Continuation Period”); provided, however, that if the Company elects option
(B) above, the Change of Control Benefit Continuation Period shall cease when
the Participant becomes eligible for any such coverage under a plan maintained
by another employer. Such continued participation shall be reduced, if
applicable, by the number of months of the Participant continued participation
in the Company’s medical and dental plans under Section 5(b)(iii) prior to the
Change of Control. The Participant’s continued participation in the Company’s
medical and dental plans shall be on terms not less favorable than those in
effect for active employees of the Company, subject to the Participant making
the monthly premium payment of the amount required for such coverage during the
Change of Control Benefit Continuation Period by active employees of the
Company. The Change of Control Benefit Continuation Period shall run
concurrently with (and shall count against) the Company’s obligation to provide
COBRA continuation coverage.

6. Impact of Section 4999 Excise Tax. In the event of a Change of Control, the
payments and benefits to Participants under Sections 5(c)(ii) and (iii) shall be
subject to reduction, if applicable, in accordance with the provisions of
Exhibit B.

7. Release. The severance compensation and benefits to be provided under
Sections 5(b)(ii), 5(b)(iii), 5(c)(ii), and 5(c)(iii) shall be provided only if
the Participant timely executes and does not timely revoke a Release; provided
that the Company has delivered, or has made a good faith effort to deliver, a
form of the Release to the Participant no later than the fifth business day
after the Participant’s Termination Date. The Release must be signed by the
Participant (or his legal representative, if applicable) and become effective
and irrevocable in accordance with its terms (taking into account any applicable
revocation period set forth therein) by the date specified by the Company, which
shall be no later than sixty-five days after the Participant’s Termination Date.
If the Participant fails to execute and furnish the Release, or if the Release
furnished by the Participant has not become effective and irrevocable in
accordance with its terms (taking into account any applicable revocation period
set forth therein) by the fiftieth day after the Participant’s Termination Date,
the Participant will not be entitled to any payment or benefit under the Plan
other than the Accrued Obligations.

8. Covenants. The severance compensation and benefits to be provided under
Sections 5(b)(ii), 5(b)(iii), 5(c)(ii), and 5(c)(iii) are subject to the
Participant’s continued compliance with the covenants set forth on Exhibit C.
The Company’s obligations and the Participant’s right, if any, to severance
compensation and benefits under Sections 5(b)(ii), 5(b)(iii), 5(c)(ii), and
5(c)(iii) shall cease in the event of a material breach by the Participant of
any provision of Exhibit C (and, in only those cases where such material breach
is curable, the failure to cure such material breach within 10 business days
after written notice to the Participant, which notice details, with reasonable
specificity, such material breach). Any such cessation of payment shall not
reduce any monetary damages that may be available to the Company as a result of
such breach.

9. No Mitigation. In no event shall the Participant be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Participant under any of the provisions of this Plan and such amounts
shall not be reduced whether or not the Participant obtains other employment.

10. Effect on Other Plans, Agreements and Benefits. Except to the extent
expressly set forth herein, any benefit or compensation to which a Participant
is entitled under any agreement between the Participant and the Company or any
of its Affiliates or under any plan maintained by the Company or any of its
Affiliates in which the Participant participates or participated shall not be
modified or lessened in

 

- 6 -



--------------------------------------------------------------------------------

any way as a consequence of the Participant’s participation in this Plan, but
shall be payable or provided according to the terms of the applicable plan or
agreement.

11. Administration. Except as otherwise specifically provided herein, the
Committee shall administer the Plan and shall have full and final authority in
its discretion to take all actions determined by the Committee to be necessary
in the administration of the Plan. The Committee may delegate, subject to such
terms as the Committee shall determine, any of its authority hereunder to such
person or persons from time to time as it may designate. In the event of such
delegation, all references to the Committee in this Plan shall be deemed
references to such delegates as it relates to those aspects of the Plan that
have been delegated.

12. Claims for Benefits.

(a) Filing a Claim. Any Participant who wishes to file a claim for benefits
under the Plan shall file his or her claim in writing with the Committee.

(b) Review of a Claim. The Committee shall, within 90 days after receipt of such
written claim (unless special circumstances require an extension of time, but in
no event more than 180 days after such receipt), send a written notification to
the Participant as to its disposition. If the claim is wholly or partially
denied, such written notification shall (i) state the specific reason or reasons
for the denial, (ii) make specific reference to pertinent Plan provisions on
which the denial is based, (iii) provide a description of any additional
material or information necessary for the Participant to perfect the claim and
an explanation of why such material or information is necessary, and (iv) set
forth the procedure by which the Participant may appeal the denial of his or her
claim, including, without limitation, a statement of the claimant’s right to
bring an action under Section 502(a) of ERISA following an adverse determination
on appeal.

(c) Appeal of a Denied Claim. If a Participant wishes to appeal the denial of
his or her claim, he or she must request a review of such denial by making
application in writing to the Committee within 60 days after receipt of such
denial. Such Participant (or his or her duly authorized legal representative)
may, upon written request to the Committee, review any documents pertinent to
his or her claim, and submit in writing, issues and comments in support of his
or her position. A Participant who fails to file an appeal within the 60-day
period set forth in this Section 9(c) shall be prohibited from doing so at a
later date or from bringing an action under ERISA.

(d) Review of a Claim on Appeal. Within 60 days after receipt of a written
appeal (unless the Committee determines that special circumstances, such as the
need to hold a hearing, require an extension of time, but in no event more than
120 days after such receipt), the Committee shall notify the Participant of the
final decision. The final decision shall be in writing and shall include
(i) specific reasons for the decision, written in a manner calculated to be
understood by the claimant, (ii) specific references to the pertinent Plan
provisions on which the decision is based, (iii) a statement that the claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents relevant to the claim for benefits, and (iv) a
statement describing the claimant’s right to bring an action under
Section 502(a) of ERISA.

13. Participants Deemed to Accept Plan. By accepting any payment or benefit
under the Plan, each Participant and each person claiming under or through any
such Participant shall be conclusively deemed to have indicated his acceptance
and ratification of, and consent to, all of the terms and conditions of the Plan
and any action taken under the Plan by the Committee or the Company or its
Affiliates, in any case in accordance with the terms and conditions of the Plan.

14. Successors.

(a) Company Successors. This Plan shall bind any successor of the Company, its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in

 

- 7 -



--------------------------------------------------------------------------------

the same manner and to the same extent that the Company would be obligated under
this Plan if no succession had taken place. In the case of a Change of Control
or any transaction in which a successor would not by the foregoing provision or
by operation of law be bound by this Plan, the Company shall require such
successor expressly and unconditionally to assume and agree to perform the
Company’s obligations under this Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. The term “Company,” as used in this Plan, shall mean the Company as
heretofore defined and any successor or assignee to the business or assets which
by reason hereof becomes bound by this Plan.

(b) Participant Successors. This Plan shall inure to the benefit of and be
enforceable by the Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and/or legatees. The rights
under this Plan are personal in nature and neither the Company nor any
Participant shall, without the consent of the other, assign, transfer or
delegate any rights or obligations hereunder except as expressly provided in
this Section. Without limiting the generality of the foregoing, the
Participant’s right to receive any benefits hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by his or her will or by the laws of descent
and distribution and, in the event of any attempted assignment or transfer
contrary to this Section, the Company shall have no liability to pay any amount
so attempted to be assigned, transferred or delegated.

15. Resolutions of Disputes.

(a) Arbitration. Any and all controversies arising out of or relating to the
validity, interpretation, enforceability, or performance of the Plan will be
solely and finally settled by means of binding arbitration in Houston, Texas.
The arbitration shall be conducted in accordance with the applicable employment
dispute resolution rules of the American Arbitration Association. The
arbitration will be final, conclusive and binding upon the parties. All
arbitrator’s fees and related expenses shall be divided equally between the
parties.

(b) Legal Fees. The arbitrator shall award the Participant attorneys’ fees and
expenses if the Participant prevails on at least one material issue in dispute,
including the attorneys’ fees and expenses the Participant incurs in connection
with any appeal or the enforcement of any award. Any award of attorneys’ fees
and expenses to the Participant shall be paid by the Company within 60 days
following the award of such fees and costs by the arbitrator (or, if later, when
such fees and expenses are incurred), but in no event later than December 31 of
the calendar year following the year of the conclusion of the arbitration (or,
if later, December 31 of the calendar year following the year in which such fees
and expenses are incurred).

16. Unfunded Plan Status. All payments pursuant to the Plan shall be made from
the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan.

17. Withholding. The Company shall have the right to deduct and withhold from
any amounts payable under the Plan such federal, state, local or other taxes as
are required to be withheld pursuant to any applicable law or regulation.

18. Notice. For the purpose of this Plan, notices and all other communications
provided for in this Plan shall be in writing and shall be deemed to have been
duly given when actually delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the Secretary at the
Company’s corporate headquarters address, and to the Participant (at the last
address of the Participant on the Company’s books and records).

19. Amendment and Termination. The Company may amend (in whole or in part) or
terminate the Plan provided that (i) any amendment or termination that reduces
the benefits under Section 5(b) or any notice from the Committee revoking the
Participant’s participation in the Plan will not

 

- 8 -



--------------------------------------------------------------------------------

be effective prior to the date that is six months after the date the Company has
provided written notice to each affected Participant of such amendment or
termination or revocation and (ii) no amendment or termination or revocation
will be effective for a period of twelve months after a Change of Control if a
Change of Control occurs within six months after the date the Company has
provided written notice to each Participant of such amendment or termination or
revocation. Notwithstanding the foregoing, no termination shall reduce or
terminate any Participant’s right to receive, or continue to receive, any
payments and benefits that became payable in respect of a termination of
employment that occurred prior to the date of such termination of the Plan.

20. Governing Law. Except to the extent preempted by federal law, the provisions
of the Plan shall be governed and construed in accordance with the laws of the
State of Texas without regard to the conflict of law provisions thereof.

21. Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

22. Headings; Interpretation. Headings in this Plan are inserted for convenience
of reference only and are not to be considered in the construction of the
provisions hereof. Unless the context clearly requires otherwise, the masculine
pronoun wherever used herein shall be construed to include the feminine pronoun.

23. Section 409A.

(a) It is intended that the payments and benefits provided under the Plan shall
be exempt from the application of the requirements of Section 409A of the Code.
This Plan shall be construed, administered and governed in a manner that effects
such intent, and the Committee shall not take any action that would be
inconsistent with such intent. Specifically, any taxable benefits or payments
provided under this Plan are intended to be separate payments that qualify for
the “short-term deferral” exception to Section 409A of the Code to the maximum
extent possible, and to the extent they do not so qualify, are intended to
qualify for the separation pay exceptions to Section 409A of the Code, to the
maximum extent possible. To the extent that none of these exceptions (or any
other available exception) applies, then notwithstanding anything contained
herein to the contrary, and to the extent required to comply with Section 409A
of the Code, if a Participant is a “specified employee,” as determined under the
Company’s policy for identifying specified employees on his or her Termination
Date, then all amounts due under this Plan that constitute a “deferral of
compensation” within the meaning of Section 409A of the Code, that are provided
as a result of a Separation from Service within the meaning of Section 409A of
the Code, and that would otherwise be paid or provided during the first six
months following the Termination Date, shall be accumulated through and paid or
provided on the first business day that is more than six months after the date
of the Termination Date (or, if the Participant dies during such six-month
period, within 90 days after the Participant’s death).

(b) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A of the
Code: (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any calendar
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; and (iii) such payments
shall be made on or before the last day of the Participant’s calendar year
following the calendar year in which the expense occurred, or such earlier date
as required hereunder.

(c) The payments and benefits provided under this Plan may not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax under Section 409A of the Code upon
Participants. The tax treatment of the benefits provided under this Plan is not
warranted or guaranteed. Neither the Company, its Affiliates nor their

 

- 9 -



--------------------------------------------------------------------------------

respective directors, officers, employees or advisers shall be held liable for
any taxes, interest, penalties or other monetary amounts owed by a Participant
(or any other individual claiming a benefit through the Participant) as a result
of this Plan.

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT A

SEVERANCE MULTIPLE AND CHANGE OF CONTROL SEVERANCE MULTIPLE

 

Severance Multiple

    

Tier 1 Participants

   12

Tier 2 Participants

   6

 

Change of Control Severance Multiple

    

Tier 1 Participants

   12

Tier 2 Participants

   6

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT B

EFFECT OF SECTION 4999 EXCISE TAX

(a) Notwithstanding anything in the Plan to the contrary, in the event it shall
be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company or
any Affiliate or any entity which effectuates a Change of Control (or any of its
affiliated entities) to or for the benefit of a Participant, whether pursuant to
the terms of the Plan or otherwise (the “Payments”), would be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Code, then the
amounts payable to the Participant under the Plan shall be reduced first by
reducing the payments under Section 5(c)(ii) and then by reducing the health
care coverage or payment under Section 5(c)(iii) to the maximum amounts will
result in no portion of the Payments being subject to such excise tax (the “Safe
Harbor Cap”). For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable to Participant under the Plan (and no other Payments) shall be
reduced, unless consented to by Participant.

(b) All determinations required to be made under this Exhibit B shall be made by
the public accounting firm that is retained by the Company as of the date
immediately prior to the Change of Control (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and Participant
within ten (10) business days of the receipt of notice from the Company or
Participant that there has been a Payment, or such earlier time as is requested
by the Company. Notwithstanding the foregoing, in the event (i) the Board shall
determine prior to the Change of Control that the Accounting Firm is precluded
from performing such services under applicable auditor independence rules or
(ii) the Audit Committee of the Board determines that it does not want the
Accounting Firm to perform such services because of auditor independence
concerns or (iii) the Accounting Firm is serving as accountant or auditor for
the person(s) effecting the Change of Control, the Board shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses (including, but not limited to, the costs
of retaining experts) of the Accounting Firm shall be borne solely by the
Company, and the Company shall enter into any agreement requested by the
Accounting Firm in connection with the performance of the services hereunder.

If the Accounting Firm determines that payments shall be reduced to the Safe
Harbor Cap, it shall furnish the Participant with a written statement to that
effect, and to the effect that the Participant is not required to report any
Excise Tax on the Participant’s federal income tax return. If the Accounting
Firm determines that no Excise Tax would otherwise be payable by the
Participant, it shall furnish the Participant with a written statement to such
effect, and to the effect that the Participant is not required to report any
Excise Tax on the Participant’s federal income tax return. The determination by
the Accounting Firm shall be binding upon the Company and the Participant
(except as provided in Section (c) below).

(c) If it is established pursuant to a final determination of a court or the
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that Payments have been made to, or provided for the
benefit of, the Participant by the Company, which are in excess of the
limitations provided in this Exhibit B (hereinafter referred to as an “Excess
Payment”), the Participant shall repay the Excess Payment to the Company on
demand, together with interest on the Excess Payment at the applicable federal
rate (as defined in Section 1274(d) of the Code) from the date of the
Participant’s receipt of such Excess Payment until the date of such repayment.
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the determination, it is possible that Payments which will not have
been made by the Company should have been made (an “Underpayment”), consistent
with the calculations required to be made under this Section. In the event that
it is determined (i) by the Accounting Firm, the Company (which shall include
the position taken by the Company, or together with its consolidated group, on
its federal income tax return) or the IRS or (ii) pursuant to a determination by
a court, that an Underpayment has occurred, the Company shall pay an amount
equal to such Underpayment to the Participant within ten (10) days of such
determination together with interest on such amount at the applicable federal
rate from the date such amount would have been paid to the Participant

 

- 12 -



--------------------------------------------------------------------------------

until the date of payment. The Participant shall cooperate, to the extent the
Participant’s expenses are reimbursed by the Company, with any reasonable
requests by the Company in connection with any contests or disputes with the IRS
in connection with the Excise Tax or the determination of the Excess Payment.
Notwithstanding the foregoing, in the event that amounts payable under the Plan
were reduced pursuant to Section (a) of this Exhibit B and the value of stock
options is subsequently re-determined by the Accounting Firm within the context
of Treasury Regulation §1.280G-1 Q/A 33 that reduces the value of the Payments
attributable to such options, the Company shall promptly pay to the Participant
any amounts payable under the Plan that were not previously paid solely as a
result of Section (a) up to the Safe Harbor Cap.

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT C

COVENANTS

1. Confidential Information

(a) For purposes of this Exhibit C “Confidential Information” means ideas,
concepts, information and material that constitute trade secrets and/or
proprietary and confidential information of the Company and its Affiliates.
Confidential Information includes, but is not limited to, information and
knowledge pertaining to products and services offered, ideas, plans,
manufacturing, marketing, pricing, distribution and sales methods and systems,
sales and profit figures, customer and client lists, and relationships between
the Company or its subsidiaries and their respective affiliates, dealers,
distributors, wholesalers, customers, clients, suppliers and other who have
business dealings with the Company or any of its subsidiaries.

(b) Confidential Information is the sole and exclusive property of the Company.
The Participant must not, either during or after the term of this Agreement,
directly or indirectly disclose any Confidential Information to any third party
without the written permission of the Board, except as required by his
employment with the Company, unless such information is in the public domain for
reasons other than the Participant’s conduct, or except as may be required by
law (provided that the Participant shall give the Company notice of any
disclosure required by law so that the Company shall have a reasonable
opportunity to attempt to preclude such disclosure). The Participant shall not
use Confidential Information to his own advantage or the advantage of parties
other than the Company. The Participant shall take all steps necessary to
protect the confidentiality of all Confidential Information and to inform the
Company immediately of any attempted or actual disclosure of Confidential
Information to any third party. The Participant agrees that, upon request of the
Company or termination of employment, whichever is first, he shall turn over to
the Company all documents, memoranda, notes, plans, records or material in his
possession or control that contain or are derived from Confidential Information.

(c) If at any time the Participant has any material information which belongs to
any former employer that the Participant is not entitled to have or use for the
benefit of the Company and its Affiliates, the Participant shall promptly return
any such materials to the Participant’s former employer or obtain any necessary
consents. The Participant is not permitted to use or refer to any such materials
in the performance of the Participant’s duties.

2. Non-Competition. During the period of the Participant’s employment with the
Company and its Affiliates and continuing for the number of months after the
Termination Date equal to the applicable of the Participant’s Change of Control
Severance Multiple or Severance Multiple (the “Restricted Period”), the
Participant shall not directly or indirectly own any interest in, manage,
control, participate in, be employed by, consult with, render services for, or
in any manner engage in any Competing Business within any geographical area in
which the Company or any of its controlled affiliates engage or have active
plans at the Termination Date to engage in such businesses. The restriction is
without specific geographic limitation inasmuch as the Company and its
Affiliates conduct business on a nationwide and international basis, that its
sales and marketing prospects are for continued expansion both nationally and
internationally, that access to the Company’s Confidential Information would
provide any national or international competitor with an unfair competitive
advantage, and that, therefore, the restrictions set forth in this Section are
reasonable and properly required for the adequate protection of the legitimate
interests of the Company. Nothing herein shall prohibit the Participant from
owning beneficially not more than 2% of any class of outstanding equity
securities or other comparable interests of any issuer that is publicly traded,
so long as the Participant has no active participation in the business of such
issuer. For purposes hereof, the term “Competing Business” means any business
that is engaged in the production or sale of products that compete with the
products produced, distributed or sold by the Company or its controlled
affiliates (or are in the process of being actively developed by such entities)
as of the Date of Termination. This restriction shall not prevent the
Participant from working for a subsidiary, division, venture or other

 

- 14 -



--------------------------------------------------------------------------------

business or functional service unit (collectively a “Unit”) of a Competing
Business so long as (i) such Unit is not itself a Competing Business, (ii) the
Participant does not manage or participate in business activities or projects of
any Unit that is a Competing Business, and (iii) the Participant otherwise
strictly complies with the restrictive covenants contained in this Exhibit.

3. Nonsolicitation.

(a) During the Restricted Period the Participant must not, as an individual,
employee, consultant, agent, owner, partner, director or stockholder, directly
or indirectly solicit, call on or accept any business from any Customer of the
Company or its subsidiaries. The term “Customer” means all persons, firms or
corporations to whom the Company or its subsidiaries sold products at any time
during the one year period immediately preceding when the Participant’s
employment with the Company ceased, notwithstanding that some or all of such
persons, firms or corporations may have been induced to give business to the
Company or its subsidiaries by the Participant.

(b) During the Restricted Period the Participant must not take any action to
divert from the Company or its subsidiaries any opportunity in the scope of any
present or contemplated future business of the Company or its subsidiaries that
arose while he was employed by the Company.

(c) During the Restricted Period the Participant must not directly or indirectly
solicit, hire, employ or engage any employee or any former employee of the
Company or its Affiliates whose employment with the Company or its Affiliates
ceased less than one year before the date of such solicitation, enticement,
hiring or engagement.

4. Non-Disparagement. Participant at all times, both during and after
Participant’s employment with the Company, shall not make any statement
disparaging the Company, any officer, director, employee or other service
provider for the Company, or any product or service offered by the Company.

5, Scope of Restrictions. In the event any provision relating to the time period
or scope of the restrictions in this Exhibit C shall be declared by a court of
competent jurisdiction to exceed the maximum time period or scope such court
deems reasonable and enforceable, such time period or scope shall be deemed
amended and reformed to the minimum degree necessary to be enforceable.

 

- 15 -